IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 19, 2007
                                     No. 06-61175
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

BOLIVAR ROMERO; ARCEDALIA ROMERO

                                                  Petitioners

v.

MICHAEL B. MUKASEY, UNITED STATES ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A98 548 931
                                BIA No. A98 548 932


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Mexican citizens Arcadalia Romero and Bolivar Romero petition for review
from the decision of the Board of Immigration Appeals (“BIA”) denying their
motion to reopen their case based on alleged ineffective assistance of counsel.
The Romeros did not petition for review from the BIA’s original decision denying
their application for cancellation of removal based on alleged hardship to their
children, who are United States citizens, were they to be removed to Mexico.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-61175

However, the BIA reissued that decision for the limited purpose of allowing the
Romeros to comply with the requirements for voluntary departure.
      We do not decide whether the BIA’s reissuance of its original decision
restarted the time during which the Romeros could file a petition for review.
See, e.g., Lewis v. Gonzales, 481 F.3d 125, 129 (2d Cir. 2007); Firmansjah v.
Ashcroft, 347 F.3d 625, 626-27 (7th Cir. 2003). That question need not be
answered because even if the appeal is timely, we lack jurisdiction to review the
discretionary determination whether an alien who is legally eligible for
cancellation of removal should be granted that relief. 8 U.S.C. § 1252(a)(2);
Delgado-Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006). The failure
to receive discretionary relief does not amount to a deprivation of a liberty
interest, and alleged ineffective assistance of counsel in seeking such relief does
not constitute a due process violation. Assaad v. Ashcroft, 378 F.3d 471, 475 (5th
Cir. 2004).
      In light of the foregoing, the petition for review is DISMISSED.




                                        2